SHORES, Justice.
We should not be understood as agreeing with the Court of Criminal Appeals’ restrictive interpretation of the dialogue between the trial court and Mr. Brown and that court’s conclusion that defendant’s trial counsel did not make a proper request to have the motion argued outside the hearing of the jury. 460 So.2d 284. However, the Court of Criminal Appeals’ interpretation of that dialogue in no way affects the decision reached in the case. Therefore, the writ is denied.
WRIT DENIED.
TORBERT, C.J., and JONES, EMBRY and BEATTY, JJ., concur.